DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 12, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 12 and 22. 
Claims 12 to 31 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 22 have been amended to include the phrase “conditional merging being defined in that said composite image objects are present only in points where said first set of image objects exists and in points where said second set of image object exists but said envelope area associated with said first set of image object points does not exist”, that is confusing and 
Claims 13-21 and 23-31 inherit the rejection from their respective based claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-19, 21, 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lundvall (US 2013/0098999 A1) in view of the patent issued to Steenblik et al (PN. 7,333,268).
Claim 12 has been amended to necessitate the new grounds of rejection.  
Lundvall teaches an optical device that serves as the synthetic-image device that is comprised of an image layer comprising a set of image objects (16, Figures 1A-1B and 2A-2B) and a focusing element array (10) with a plurality of microlenses (22), wherein the image layer 
Lundvall teaches that a synthetic image (25) from a set of object images may be created by the focusing element array, (please see Figures 1A, 1B, 2A and 2B).  The height or depth (d) of the synthetic image (25) may be determined by the periodicity (P0) of the image objects (16, Figures 2A and 2B) and the periodicity (Pl) of the focusing element array, by the Equation (10, please see page 3).   The height or the depth of the synthetic image may be non-zero.  
Claim 12 recites the phrase “composite image object of the image layer being a conditional merging of at least a first set of image objects, and envelope area associated with first set of image object and a second set of image objects”.  Claim 12 also recites the amended phrase “said conditional merging being defined in that said composite image objects are present only in points where said first set of image object exits and in points where said second set of image object exists but said envelope area associated with said first set of image objects does not exit”.  These phrases are rejected under 35 USC 112, second paragraph set forth above, since it fails to definitely define the metes and bounds of the limitations sought for patent.  It appears that the conditional merging may be fulfilled by the composite image objects simply having the second set of image objects.  
As for the “second set of image objects” and the “envelope area” Lundvall does not teach explicitly that the composite image object conditionally of these objects and area.  However these features are generally relates to the specific contents of the image objects could be included to produce the composite image.  It is noted that the specific contents of the image objects do not affect the synthetic image device and it is within general level of skilled in the art to include the different image objects as desired to form the composite image has a desired appearance.  This is 
Claim 12 has been amended to include the phrase “said first synthetic image overlaps with in front of said second synthetic image in at least one viewing direction”.  As stated above, as the viewing angle changes the appearance of the composite image will change, it is within general level skill in the art to arrange the content of the first and second image objects so that at certain viewing angle the first synthetic image overlaps with in front of the second synthetic image for the purpose of creating specific composite image appearance.  
With regard to claim 13, it is implicitly true that the envelope area has a main shape.  The main shape may be designed to congruent with an envelope of the image objects of the first set of the image objects.  

With regard to claims 16 and 25-29, it is within general level skilled in the art to apply the teachings of Lundvall to make the first and second synthetic images to be viewed at different height or depth for the benefit of allowing a three dimensional image may be provided.  Steenblik et al teaches that the image points may be arranged to provide three-dimensional effect, (please see the abstract).  
With regard to claims 17, 18 and 30-31, Lundvall in light of Steenblik et al teaches that the first set of image objects may be provided within a set of first cells wherein each first cell is associated with a respective focusing element (please see Figures 1A, 1B, 2A and 2B, and Figure 23, Steenblik et al).  It is within general level of skilled in the art to design the margin area encloses edges of the first set of image object not coinciding with borders of the first cells for the benefit of providing a specific arrangement for the composite synthetic image.  
With regard to claim 19, based on the teachings of Lundvall the periodicity of the first image objects and the periodicity of the second image objects to design the height or depth of the first and the second synthetic images to be viewed at the distance less than 15 cm as desired.    
   With regard to claim 21, based on the disclosure of Lundvall additional set of image objects to give rise to additional synthetic image when being placed in a vicinity of a focal distance of the focusing elements and viewed through the focusing element array may be added to provide additional depth image.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundvall and Steenblik et al as applied to claim 12 above, and further in view of the US patent application publication by Lundvall (US 2011/0222152 A1).
The synthetic image device taught by Lundvall (‘999) in combination with the teachings of Steenblik et al as described in claim 12 above has met all the limitations of the claims.  
With regard to claim 20, this reference however does not teach explicitly that the first synthetic image or the second synthetic image is generated when viewed through a bent focusing element array.  Lundvall (‘152) in the same field of endeavor teaches an image foil wherein the synthetic images are viewed through the focusing element array (14, Figures 3A to 3D) that may be bent.  It would then have been obvious to one skilled in the art to apply the teachings of Lundvall (‘152) to modify the synthetic image device with the image being viewed through bending of the focusing elements for the benefit of providing different viewing appearance of the synthetic images.  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lundvall (US 2013/0098999 A1) in view of the patent issued to Steenblik et al (PN. 7,333,268) and the US patent application publication by Lundvall et al (US 2011/0299160 A1).
Lundvall (‘999) teaches an optical device that serves as the synthetic-image device, which implicitly includes a method for producing the synthetic image device, wherein the method is comprised of the step of forming an image layer comprising a set of image objects (16, Figures 1A-1B and 2A-2B) and the step of forming a focusing element array (10) with a plurality 
Lundvall (‘999) teaches that a synthetic image (25) from a set of object images may be created by the focusing element array, (please see Figures 1A, 1B, 2A and 2B).  The height or depth (d) of the synthetic image (25) may be determined by the periodicity (P0) of the image objects (16, Figures 2A and 2B) and the periodicity (Pl) of the focusing element array, by the Equation (10, please see page 3).   The height or the depth of the synthetic image may be non-zero.  
Claim 22 recites these phrases “creating … a first set of image objects”, “crating …  second set of image objects”,  “creating … an envelope area associated with said first set of image object”, “merging … of first set of image objects, … envelop area … and … second set of image objects” and the amended phrase  “conditional merging being that said composite image objects are present only in points where said first set of image object exits and in points where said second set of image object exists but said envelope area associated with said first set of image objects does not exit”.  These phrases are rejected under 35 USC 112, second paragraph set forth above, since it fails to definitely define the metes and bounds of the limitations sought for patent.  It appears that the conditional merging may be fulfilled by the composite image objects simply having just the second set of image objects.  
As for the “second set of image objects” and the “envelope area” Lundvall does not teach explicitly that the composite image object conditionally of these objects and area.  However these features are generally relates to the specific contents of the image objects could be included to produce the composite image.  It is noted that the specific contents of the image objects do not affect the synthetic image device and it is within general level of skilled in the art to include the 
Claim 22 has been amended to include the phrase “said first synthetic image overlaps with in front of said second synthetic image in at least one viewing direction”.  As stated above, as the viewing angle changes the appearance of the composite image will change, it is within general level skill in the art to arrange the content of the first and second image objects so that at certain viewing angle the first synthetic image overlaps with in front of the second synthetic image for the purpose of creating specific composite image appearance.
This reference has met all the limitations of the claims.  It however does not teach explicitly that the first set of image objects for generating first synthetic image at a first height and the second set of image objects for generating the second synthetic image at a second height are created numerically, namely the image objects comprises numerical representations and a .  

Response to Arguments
Applicant's arguments filed on February 12, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments, the applicant is respectfully noted that the features concerning the overlapping of the first and second synthetic images are concerning to arrangement and selection of the image contents.  
In response to applicant’s arguments the “conditional merging” is confusing and indefinite since the amendment to claims concerning the definition of conditional merging is totally confusing and indefinite.  Furthermore, it is not clear how the “conditional merging” may be achieved.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872